PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NTI, Inc.
Application No. 16/613,231
Filed: 22 Apr 2020
For EXECUTION DEVICE, INSTRUCTION DEVICE, METHOD EXECUTED BY SAME, AND COMPUTER PROGRAM
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a communication which serves to withdraw the holding of abandonment, sua sponte.

The above-identified application appeared to become abandoned for failure to reply in a timely manner to the non-final Office action, mailed November 24, 2021, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application appeared to become abandoned on February 25, 2022.  A notice of abandonment was mailed on May 26, 2022.

The electronic file has been reviewed and the following items have been located: 

a response in the form of an amendment and remarks and 
the fee that is associated with the filing of a three-month extension of time.

Each of these items was received on May 18, 2022.  

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.